—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered May 7, 1998, convicting her of assault in the second degree, upon a jury verdict, and imposing sentence.
*622Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review her contention that the trial court improperly permitted the sole eyewitness to testify regarding two prior consistent statements she made which substantiated her account of the incident (see, CPL 470.05 [2]; see, e.g., People v Rodriguez, 261 AD2d 155). In any event, any error was harmless in light of the overwhelming evidence of the defendant’s guilt. There is no significant probability that the defendant would have been acquitted had the testimony about the prior consistent statements been excluded (see, People v Rogers, 193 AD2d 822; People v Cheek, 163 AD2d 580; People v Crimmins, 36 NY2d 230). Friedmann, J. P., Krausman, Luciano and Schmidt, JJ., concur.